PER CURIAM.
Defendant, Mose Strong, was convicted of aggravated rape and the death sentence imposed was affirmed by this Court, 256 La. 455, 236 So.2d 798 (1970).
Citing Stewart v. Massachusetts, 408 U.S. 845, 92 S.Ct. 2845, 33 L.Ed.2d 744 (1972), following Furman v. Georgia, 408 U.S. 238, 92 S.Ct. 2726, 33 L.Ed.2d 346 (1972), the United States Supreme Court vacated the judgment herein insofar as it left undisturbed the death penalty imposed and remanded this.case to this Court for further proceedings. 408 U.S. 937, 92 S.Ct. 2863, 33 L.Ed.2d 755 (1972).
We construe, the Mandate of the United States Supreme Court to require the imposition of a sentérice other than death. Cf., State v. Shaffer, 260 La. 605, 257 So.2d 121 (1971) and State v. Duplessis, 260 La. 644, 257 So.2d 135 (1971).
Accordingly, in compliance with the Mandate of the United States Supreme Court, the death sentence imposed upon defendant is annulled and set aside, and the case is remanded to the Criminal District Court, Section “B”, Parish of Orleans, with instructions to the trial judge to sentence the; defendant to life imprisonment,
Case renlanded-
McCALEB, C. J., recused.